

116 HR 2239 IH: To amend the Tariff Act of 1930 to provide for a deferral of the payment of a duty upon the sale of certain used vessels, and for other purposes.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2239IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Ms. Frankel (for herself and Mr. Yoho) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Tariff Act of 1930 to provide for a deferral of the payment of a duty upon the sale of
			 certain used vessels, and for other purposes.
	
		1.Duty upon sale of certain used vessels
 (a)In generalTitle IV of the Tariff Act of 1930 (19 U.S.C. 1401 et seq.) is amended by striking section 484b and inserting the following:
				
					484b.Duty upon sale of certain used vessels
 (a)In generalNotwithstanding any other provision of law, any used vessel that has a valid cruising license under the laws of the United States may enter, may be offered for sale in, and may remain in, the customs territory of the United States without the payment of duty, except that—
 (1)if the used vessel, while in the customs territory of the United States, is sold to a resident of the United States—
 (A)entry of the used vessel shall be completed and duty shall be deposited with U.S. Customs and Border Protection within 15 days after the date on which the sale is completed; and
 (B)any bonded broker or dealer involved in the sale shall collect the duty and remit the duty to U.S. Customs and Border Protection within 15 days after the date on which the sale is completed; and
 (2)duty on the sale of a vessel described in paragraph (1) shall be calculated at the applicable rate provided under the Harmonized Tariff Schedule of the United States and shall be based upon the value of the vessel at the time of sale.
 (b)No posting of bondNo bond may be required to be posted, upon entry of a used vessel into the customs territory of the United States, for the duty otherwise payable on the entry of a used vessel to which subsection (a) applies.
 (c)DefinitionAs used in this section, the term used vessel means a vessel that has been sold, before the vessel is brought into the customs territory of the United States, by a manufacturer or dealer to a retail consumer and that is used primarily for recreation or pleasure.
 (d)RegulationsThe Commissioner responsible for U.S. Customs and Border Protection may issue such regulations as may be necessary to carry out this section..
 (b)Relationship to Harmonized Tariff ScheduleAdditional U.S. Note 1 to chapter 89 of the Harmonized Tariff Schedule of the United States is amended by inserting , subject to section 484b of the Tariff Act of 1930 (19 U.S.C. 1484b) after payment of duty.
 2.Effective dateThe amendments made by section 1 shall apply to vessels entering the customs territory of the United States on or after the 15th day after the date of the enactment of this Act.
		